1. Evaluation of the Australia-EU PNR agreement (
- Before the vote on paragraph 1(g):
rapporteur. - Mr President, in agreement with the shadows of the PPE-DE, PSE and Verts/ALE Groups, I would like to propose an oral amendment to paragraph 1(g). It consists of two small changes.
The first change is that we replace the words 'fails to meet' in the second sentence with 'may not conform to' so that the second sentence will read 'and that as a result, the agreement may not conform to EU and international data protection standards'.
The second small change is in the last sentence, where I would like to replace the word 'leaves' by 'might leave' so that it reads 'considers that this might leave the agreement open to legal challenge'.
Mrs in 't Veld, I have a question. Am I right in thinking that, if your oral amendment is accepted, this will replace the split vote? In other words, if your oral amendment is accepted, we can vote on the paragraph as a whole. Is that right?
rapporteur. - Mr President, yes, as far as I am concerned, because the request for a split vote was made by the PSE Group because it did not agree with the middle section. If my oral amendment is adopted - and I am looking at the shadow of the PSE Group: yes, she agrees with me - then they agree with the paragraph as a whole, so we could vote on the paragraph as a whole.
(Parliament accepted the oral amendment)